Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claim 13 in the reply filed on 27 November 2020 is acknowledged.  The traversal is on the ground(s) that the restriction requirement of 2 October 2020 did not clearly set forth special technical feature which links the three groups and did not clearly explain how U.S. patent application publication 2004/0115433 discloses the special technical feature which links the three groups.  This is not found persuasive because Mr. Nguyen statement that the “the technical feature of composite particles comprising an organic polymer and inorganic nanoparticles” does set out the special technical feature which links the three groups and the statement that U.S. patent application publication 2004/0115433 teaches  composite particles comprising a hydrophobic polymer core and inorganic nanoparticles show the reference teaches the composite particles comprising an organic polymer and inorganic nanoparticles and thus clearly explain how U.S. patent application publication 2004/0115433 discloses the special technical feature which links the three groups. There is no requirement that the Examiner must explicitly state that the determination of the special technical feature which links the three groups was interpreted in light of the description as argued. Applicants have not presented any evidence that Mr. Nguyen did not interpret the special technical feature which links the three groups in light of the description. Applicants have not presented any evidence that U.S. patent application publication 2004/0115433 does not disclose the special technical feature which links the three groups. It is noted that while applicants admit there is technical feature which links the three groups, applicants have not presented any arguments that technical feature . 
The requirement is still deemed proper and is therefore made FINAL.
	The species election requirement set forth in the restriction requirement mailed 2 October 2020 is withdrawn since the subject matter of claim 13 does not include any ligand compositions.
Claims 1-12 and 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement.
Information Disclosure Statement
The Office Action from the Japanese Patent Office cited in the information disclosure statement of 19 October 2020 has been considered with respect to the provided English abstract.
JP 7-94315, JP 2008-258564 and JP 2010-91527 cited in the information disclosure statement of 24 January 2019 has been considered with respect to the provided English abstract.
JP 6-148189 cited in the information disclosure statement of 24 January 2019 has been considered with respect to the provided English abstract and the discussion of this reference in the specification. 
JP 2008-246357 and JP 2006-275600 cited in the information disclosure statement of 24 January 2019 has been considered with respect to the provided English abstract and the relevancy of these references given in the provided International Search Report. JP 2008-246357 was also considered with respect to the discussion of this reference in the provided Written Opinion. JP 2004-533530 and JP 2004-205481 cited in the information disclosure statement of 24 January 2019 has been considered with respect to the relevancy of these references given in the provided International Search Report and the discussion of theses references in the provided 
In the information disclosure statement of 24 January 2019, applicants stated JP 10-4006 corresponds with cited U.S. patents 5,676,877 and 6,056,889. Since U.S. patents 5,676,877 and 6,056,889 have been considered and the teachings in JP 10-4006 correspond with those considered U.S. patents; JP 10-4006 has a line drawn through as being a cumulative reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/062540.
This reference teaches producing magnetic polymer particles, which are composite particles of polymer and magnetic nanoparticles, by mixing a ferrofluid, which is also known as a magnetic fluid; a liquid monomer which can be radical polymerized; and a radical polymerization initiator to prepare a monomer mixed liquid; dispersing the mixed liquid in a polar solvent which is immiscible with the monomer and the mixing liquid to form an emulsion and then polymerizing the monomer. This taught process reads upon the claimed process. 
U.S. patents 3,926,789 and 3,972,595 are cited as of interest since the show “ferrofluid” and “magnetic fluid” are synonyms for the same composition. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to C. MELISSA KOSLOW whose telephone number is (571)272-1371.  The examiner can normally be reached on M-F: 6:00-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C Melissa Koslow/Primary Examiner, Art Unit 1734                                                                                                                                                                                                        
cmk
3/8/21